DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s remarks and amendments filed 8/31/2021 have overcome the prior art of record.
With respect to claims 1-7, 10-11 and 22, the prior art of record does not disclose the additional feature of “wherein determining the continuum of weld temperatures along the weld line comprises: determining sensor temperatures along the linear fiber optic sensor based on differences between a reference optical frequency shift and a weld optical frequency shift for each of multiple elements of the linear fiber optic sensor; and determining a weld temperature from each sensor temperature, based on a known relationship between sensor temperatures and welding temperatures, and wherein the known relationship is based on a material that the composite part is made from, a thickness of the composite part, a fiber orientation within the composite part, and a distance of the linear fiber optic sensor to the weld line” in combination with the other limitations of claim 1. 
With respect to claims 12-16 and 23, the prior art of record does not disclose the additional feature of “wherein determines the continuum of weld temperatures along the weld 
With respect to claims 17-21 and 24, the prior art of record does not disclose the additional feature of “determining a continuum of weld temperatures along the weld line; and controlling the induction welding based on the measured reference optical frequency shifts before and during induction welding, wherein determining the continuum of weld temperatures along the weld line comprises: determining sensor temperatures along the linear fiber optic sensor, based on differences between a reference optical frequency shift and a weld optical frequency shift for each of multiple elements of the linear fiber optic sensor, and determining a weld temperature from each sensor temperature, based on a known relationship between sensor temperatures and welding temperatures, and wherein the known relationship is based on a material that the composite part is made from, a thickness of the composite part, a fiber orientation within the composite part, and a distance of the linear fiber optic sensor to the weld line” in combination with the other limitations of claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK